Citation Nr: 0623350	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a) (West 2002).


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant had military service in the Commonwealth Army 
of the Philippines in the service of the U. S. Armed Forces 
for the Far East (USAFFE) from December 13, 1941, to 
September 24, 1942, and in the Regular Philippine Army from 
August 9, 1945, to November 17, 1945.  He was a prison of war 
(POW) from May 7, 1942, to September 25, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 administrative decision by 
the Director of Compensation and Pension Service of the 
Department of Veterans Affairs (VA) following an October 2003 
final administrative decision of the Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In connection with his appeal, the appellant, his spouse, and 
his daughter testified at a video-conference hearing before 
the undersigned Veterans Law Judge in October 2005; a 
transcript of such hearing is contained in the claims file. 


FINDING OF FACT

The appellant knowingly and intentionally furnished false and 
fraudulent evidence in the prosecution of his claim for VA 
benefits to which he had no legal entitlement.  


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

The Board acknowledges that, in this case, there has been no 
specific notice or development accomplished pursuant to the 
VCAA.  However, the forfeiture statute resides in chapter 61 
of title 38 of the United States Code and regulations 
pertaining to forfeiture have their own notice and 
development provisions.  See, e.g, Barger v. Principi, 16 
Vet. App. 132, 138 (2002), to the effect that the VCAA 
provisions apply only to procedures under chapter 51 of title 
38, United States Code.

Applicable regulations provide that forfeiture of benefits 
will not be declared until the person has been notified by 
the Regional Counsel or, in the Manila RO, the Veterans 
Service Center Manager of the right to present a defense.  38 
C.F.R. § 3.905(b) (2005).  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) the specific charges 
against the person; (2) a detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) citation and discussion of the 
applicable statute; (4) the right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; and (5) the right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.  Id.

In this case, the Board finds that VA has complied with the 
above notice provisions via a July 2002 charge letter, which 
set forth each of the five elements.  In addition, a July 
2002 proposed administrative decision, October 2003 final 
administrative decision, April 2004 forfeiture decision from 
the Director of Compensation and Pension Service, and 
September 2004 statement of the case further detailed the 
specific charges, the evidence supporting the charges, and 
citation and discussion of the applicable statute.  Thus, the 
mandated duties have been met, and no additional assistance 
or notification is necessary.

II.  Analysis

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary, shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary (except laws relating to insurance 
benefits).  38 U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 
3.901(a) (2005). 

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  38 
C.F.R. § 3.901(a).

After September 1, 1959, any person who commits fraud in the 
Philippine Islands forfeits all rights to benefits under all 
laws administered by VA, other than laws relating to 
insurance benefits.  38 C.F.R. § 3.901(d).

A forfeiture action is an adversarial process initiated by 
VA.  Such process requires the application of a "beyond a 
reasonable doubt standard" to declare a forfeiture.  See 
Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000) (en 
banc).  

After review, the Board finds that the evidence of record 
establishes beyond a reasonable doubt that the appellant 
knowingly and intentionally furnished false and fraudulent 
evidence in the prosecution of his claim for VA benefits to 
which he had no legal entitlement.  In support of this 
finding, the Board notes the following evidence of record.

In June 2000, the appellant submitted an affidavit sworn to 
and signed by J.V. and C.L. in connection with the 
prosecution of his claim of entitlement to service connection 
for heart disease based on POW status.  He requested that the 
RO reevaluate his claim with consideration of the attached 
sworn statement executed by his former comrades and co-
prisoners of war.

In September 2000, the appellant resubmitted the June 2000 
and stated that such was executed by his former comrades who 
actually saw and observed his experiences inside the prison 
camp (Camp O'Donnell) in Capas, Tarlac.  The appellant 
specifically indicated that J.V. and C.L. had attested that 
he experienced swelling of both legs and feet.  

In the translated affidavit, J.V. and C.L. attested that both 
were former comrades of USAFFE, had been part of the Death 
March, and were imprisoned in Camp O'Donnell, Capas, Tarlac.  
J.V. and C.L. stated that they personally knew the appellant, 
who was also imprisoned at Capas, Tarlac, and they witnessed 
him suffering inside the jail.  They described in detail the 
appellant's alleged condition while he was a POW, to include 
the fact that the appellant could hardly move due to the 
swelling of some parts of his body.  The affidavit 
specifically included the statement that J.V. and C.L. 
witnessed the veteran suffering in pain because of swollen 
leg and feet and entire body.

April 2002 Field Examinations conducted for the purpose of 
verifying the validity of the affidavit J.V. and C.L. 
submitted on behalf of the appellant revealed that J.V. and 
C.L. had submitted a fraudulent affidavit.  J.V. and C.L. 
were deposed and both admitted that they did not actually see 
the appellant while in Capas.  They testified that the 
affidavit submitted to VA on behalf of the appellant was 
prepared by a claims fixer, M.C., and was already prepared 
and ready for signing when the appellant brought it to both 
of their residences for signature.  J.V. and C.L. further 
stated that they did not read the affidavit before signing 
it.  J.V. additionally indicated that it was he who 
accompanied and introduced the appellant to the claims fixer.

After being advised that J.V. and C.L. had withdrawn their 
statements, the appellant indicated in a September 2002 that 
he had personally seen J.V. in the prison camp in Capas, 
Tarlac, and that it was his honest belief that J.V. had also 
seen him as a prisoner because he knew the appellant well 
before and after the war.  However, the appellant further 
stated that he had no objection to J.V.'s denial that he 
personally saw the appellant at the concentration camp.

Thereafter, in the appellant's June 2004 notice of 
disagreement, he indicated that Camp O'Donnell, Capas, 
Tarlac, was a vast area wherein thousands of war prisoners 
from Bataan and Corregidor were held and, as such, prisoners 
could only see their friends, relatives, or town mates by 
chance.  The appellant stated that he was lucky enough to 
have seen J.V. at a distance.  He further argued that the 
affidavit is only one document for consideration and the 
remaining evidence of record was enough to grant his claim.

The Board initially notes that the appellant furnished false 
and fraudulent evidence in the prosecution of his claim for 
VA benefits to which he had no legal entitlement.  In this 
regard, J.V. and C.L. admitted that they did not actually see 
the appellant while in Capas and, as such, the affidavit they 
swore to and signed indicating otherwise was fraudulent.  In 
June 2000 and September 2000, the appellant submitted the 
falsified affidavit in support of his pending claim.  
Therefore, he furnished such fraudulent evidence in the 
prosecution of his claim for VA benefits.  Thus, the Board 
must determine whether the appellant knowingly and 
intentionally submitted the false affidavit.

The Board first notes that, in the appellant's September 2002 
statement, he specifically indicated that J.V. and C.L. had 
attested that they saw him inside the prison camp 
experiencing swelling of both legs and feet.  As such, it is 
clear that the appellant was aware of the contents of the 
June 2000 affidavit executed by J.V. and C.L.  As to whether 
the appellant knew such information was false, the Board 
observes that, in J.V.'s April 2002 deposition, he stated 
that it was he who accompanied and introduced the appellant 
to the claims fixer.  Both J.V. and C.L. also indicated that 
the appellant brought the affidavit to their residences for 
their signatures.  Additionally, once the appellant was 
advised that J.V. and C.L. had withdrawn their statements, he 
indicated that he did, in fact, see J.V. at the concentration 
camp; however, had no objection to J.V.'s subsequent denial.  
Moreover, the appellant never addressed C.L.'s withdrawal of 
his statement.   As such, the Board finds that the appellant 
knowingly and intentionally submitted the false affidavit.

Additionally, the Board observes that at his October 2005 
personal hearing, the appellant testified that he submitted 
the affidavit without reading it and that, after reading it, 
he knew it was wrong.  Specifically, the appellant indicated 
that both J.V. and C.L. had stated that they saw him at the 
Death March; however, as he had surrendered on April 9, 1942, 
he was at Corregidor, and, therefore it was impossible for 
him to join the Death March.  As a point of record, the Board 
notes that the appellant actually was a POW from May 7, 1942, 
to September 25, 1942.  Even so, as previously discussed, the 
Board finds that the appellant fully knew the contents of the 
affidavit as he specifically referenced J.V.'s and C.L.'s 
statements when he submitted it in June 2000 and September 
2000.  Therefore, the appellant's October 2005 testimony 
continues to demonstrate inconsistencies in his statements 
and only results in his credibility being further questioned.

As such, the Board finds that the evidence of record 
establishes beyond a reasonable doubt that appellant 
knowingly and intentionally furnished false and fraudulent 
evidence in the prosecution of his claim for VA benefits to 
which he had no legal entitlement.  Thus, he has forfeited 
his rights to VA benefits (aside from insurance benefits) 
under 38 U.S.C.A. § 6103(a).


ORDER

The declaration of forfeiture of the appellant's rights to VA 
benefits under the provisions of 38 U.S.C. § 6103(a) was 
proper, and the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


